Citation Nr: 9915130	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran timely perfected an appeal on a claim for 
entitlement to an effective date earlier than August 22, 1991 
for the grant of a total rating for post-traumatic stress 
disorder (PTSD). 

(The issue of entitlement to an effective date earlier than 
April 1, 1997 for an apportionment of the veteran's 
compensation benefits is also before the Board and will be 
addressed in a separate decision of the Board.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brothers
ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 RO decision which increased 
the rating for the veteran's PTSD from 50 to 100 percent, 
effective from August 22, 1991.  The veteran seeks an earlier 
effective date for the increase.


REMAND

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) to the rating decision and, after a 
statement of the case (SOC) is issued, a timely filed 
substantive appeal.  The claimant has one year from the date 
of notification of the rating decision to file a NOD to 
initiate the appeal process.  A SOC is then forwarded by the 
RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the SOC, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the rating decision, if such remaining time 
is greater than 60 days.  Moreover, if a supplemental 
statement of the case (SSOC) covers issues that were not 
included in the prior SOC, a substantive appeal must be filed 
with respect to the additional issues within 60 days in order 
to perfect an appeal with respect to the additional issues.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (1998).

A review of the claims folder reveals that by a December 1993 
decision the RO granted a 100 percent rating for PTSD, 
effective from August 22, 1991.  The RO notified the veteran 
of this grant in a December 1993 letter.  In a VA Form 646, 
received at the RO in January 1994, the veteran indicated 
that he desired an earlier effective date for the grant of 
the 100 percent rating for PTSD.  The Board construes this as 
a timely filed NOD.  In August 1995, the RO mailed him a SSOC 
which addressed, for the first time, his claim for an earlier 
effective date for the grant of a 100 percent rating.  (An 
earlier SOC dealt with other issues.)  The cover letter to 
the August 1995 SSOC informed the veteran that he must file a 
substantive appeal on any additional issues within 60 days in 
order to perfect an appeal on such issues.  He did not timely 
respond to this letter.  Hence, it appears that the veteran 
has not filed a timely substantive appeal on this issue.  
Absent a timely appeal, the Board has no jurisdiction to 
review the December 1993 RO decision that assigned August 21, 
1991 as the effective date for the grant of a 100 percent 
rating for PTSD.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  Since the RO 
has not yet considered the issue of timeliness of the 
substantive appeal, the Board may not do so in the first 
instance because the veteran has not had the opportunity to 
offer evidence and argument on this issue.  See Marsh v. 
West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. App. 
384 (1993). 

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should adjudicate the issue of 
whether the veteran has submitted a 
timely substantive appeal with respect to 
his claim for entitlement to an effective 
date earlier than August 22, 1991 for the 
grant of a 100 percent rating for PTSD.

2.  If the RO's determination is adverse 
to the veteran, he and his representative 
should be provided a SS0C, on the issue 
of the timeliness of his substantive 
appeal, and provided an opportunity to 
offer evidence and argument with respect 
to that determination.  The SSOC should 
contain a summary of the pertinent facts 
as well as the pertinent laws and 
regulations applicable to the proper 
filing of appeals.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and  
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


